Citation Nr: 0214753	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-20 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1985 to August 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Denver, Colorado, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
conjunction with the appeal, the RO furnished the veteran 
with a statement of the case (SOC) in June 2000, and a 
supplemental statement of the case (SSOC) in July 2001.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
schizoaffective disorder, rated at 100 percent.

2.  The veteran's service-connected disability does not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor does it render 
him unable to protect himself from the hazards or dangers 
incident to his daily environment.

3.  The veteran's service connected disability does not 
result in his being confined to his home or its immediate 
premises, and he is not institutionalized.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
being housebound is not warranted.  38 U.S.C.A. §§ 1114(l), 
(s), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350(b), 
3.352(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is a diagnosed schizophrenic who requires 
medication to prevent behavioral problems.

April 1988 private medical records reveal that he veteran 
thought he was Jesus Christ, and had been arrested for 
shoplifting.  He had anger management problems, but did not 
meet the criteria for "holding."

On November 1995 VA examination, the veteran was living alone 
in an apartment.  He was a writer, and reported to a local 
mental health clinic every three weeks for injectable 
medication.  He had no signs of psychosis except for a 
"total lack of insight into his current situation."  
Although his schizophrenia appeared to be in partial 
remission, the degree of disability was moderately severe to 
severe.

In January 1996, the veteran's case manager and psychiatrist 
signed a letter recommending that the certification for the 
veteran's long term care and treatment be extended.  The 
providers noted that the certification had begun in February 
1995, after the veteran had stopped taking medications for 
six months.  He had stopped when his probation for assaulting 
a police officer ended.  The certification structure had been 
helpful in making the veteran take his medication.  Without 
the medication, he was dangerous to himself and others.

On December 1996 court ordered psychiatric evaluation 
following an arrest for assault, the examiner noted that 
although the veteran was under a civil certification, he was 
generally noncompliant with his treatment and medication.  He 
had been under the long term care certification since January 
1995.  Noncompliance had led to his current legal problems.  
Medical records showed that he "assaulted a police officer 
while off medications."  The evaluation was complicated by a 
"total lack of cooperation." He refused to be restarted on 
medications.  Inpatient treatment and authorization for 
involuntary medications were recommended.

In January 1997, certification for the veteran's long term 
care and treatment for psychiatric problems was extended by a 
State court.  This included a provision that the veteran 
could be involuntarily given medication if he refused to 
cooperate with treatment.

A January 1997 transfer document signed by the veteran's 
treating doctors noted that the veteran had a history of 
noncompliance with treatment.  Upon a July 1997 review of the 
certification program, the veteran stated that he was doing 
well, but still needed the program to ensure compliance.

A June 1998 treatment summary from a private treating 
psychiatrist indicates that the veteran was fairly stable on 
his medication.  The veteran had been seen when not 
medicated, and he was paranoid, hostile, and threatening.  
The doctor noted that the veteran had a tendency to "avoid 
help and treatment when unmedicated," which necessitated 
court-ordered long term care.  "[W]hen appropriately treated 
[the veteran] is congenial and cooperative."

In August 1998, the veteran was independently examined by two 
VA psychiatrists.  It was reported that the veteran lived 
with his parents, and claimed to work as a writer.  He did 
not socialize or date.  His mother cooked meals.  He had been 
hospitalized in the past for going off his medication, which 
caused him to become belligerent, angry, violent, paranoid, 
and confused.  He reported that he had auditory and visual 
hallucinations when off his medication.  One examiner 
concluded that the veteran was not competent to handle funds, 
and the other felt there was serious impairment of 
functioning in almost all areas.

VA treatment records from January 1999 to September 1999 
reveal that the veteran repeatedly requested that he regain 
control of his finances and be allowed to live independently.  
He wished to get his own apartment.  On March 1999 
evaluation, the case manager noted that the veteran's history 
reflected that he was "gravely disabled and a danger to 
others unless the cert[ification] is kept in place."  In 
June 1999, the veteran's treating psychiatrist noted that, 
although the veteran had learned to order refills of his 
medications and said he would continue to use them if the 
certification were dropped, his record of noncompliance 
raised doubts.  The veteran's mother informed VA that she 
felt a certification was needed to assure compliance with 
treatment and medications.  A cognitive performance test was 
given as part of the veteran's occupational therapy in June 
1999 to evaluate his ability to perform activities of daily 
living.  The veteran scored a perfect 5/5.  The therapist 
recommended testing at a more difficult level, as he stated 
that he was capable of driving, cooking, managing money, 
performing household duties, and obtaining gainful 
employment.  The veteran also stated that he currently lived 
independently.

In July 1999, progress notes reflect that the veteran was a 
"no show" for an injection, but appeared the following 
week.  When confronted, the veteran informed the nurse that 
he had not missed any appointments, but was on a biweekly 
schedule.  The nurse confirmed this.  There was discussion of 
stopping the certification if the veteran continued to be 
compliant.  The treating psychiatrist recommended extending 
the certification for six months.  The veteran had expressed 
that the certification had forced him to be compliant, and 
the doctor opined that "without continued involuntary 
treatment as an outpatient . . . [the veteran] would quickly 
become dangerous to others and gravely disabled, as he has 
done repeatedly in the past."

In September 1999, the veteran's then case manager, a 
registered nurse employed by VA, submitted a statement at the 
veteran's request.  She stated that the veteran received an 
injection of medication every two weeks.  He was still on a 
certification for treatment.  She cited an occupational 
therapist report which had found that the veteran did "quite 
well" in testing of his ability to live on his own.

VA treatment records from September 2000 to October 2000 
reveal continued efforts by the veteran to regain control of 
his disability payments; his father was the payee.  His 
psychiatrist expressed doubt that he was capable of managing 
his funds.  A new case manager was assigned.  She noted the 
veteran to be pleasant, cooperative, and motivated to become 
independent.

In December 2000, the veteran was admitted to the locked 
psychiatric unit at the VA medical center for safety reasons.  
He had missed some medication injections, and was not taking 
his pills.  He was unkempt, paranoid, irritable, and 
argumentative.  He had taken checks for his account and 
forged the payee's signature.  He was using drugs and alcohol 
daily.  On admission, he did not understand why he was 
hospitalized.  Medications were adjusted.  The veteran 
remained focused on gaining more independence, but examiners 
felt he was unemployable and incompetent to handle his funds.

VA treatment records from May and June 2001 reveal that the 
veteran missed several injections.  His case manager put a 
hold on his funds to force him to appear for an injection in 
June 2001, and considered making that arrangement permanent.  
The veteran was paranoid and angry.  His poor record of 
treatment compliance and living alone or in a group setting 
was noted.

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
September 1999 correspondence, the RO specifically informed 
the veteran of what type of evidence was required, and what 
steps were required to obtain the evidence.  He was informed 
that VA would obtain all VA treatment records identified by 
the veteran, and would obtain any private records for which 
the veteran provided an appropriate release.  Other private 
records were to be submitted by the veteran.  The record 
includes service medical records, VA treatment records and 
examination reports, and private treatment records and 
reports, as well as a statement from the veteran's mother.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3), the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a).  Those criteria, in pertinent part, include the 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; the frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; and physical or mental incapacity which requires care 
or assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment. 

The veteran does not use any prosthetic or orthopedic device, 
and has full use of his upper extremities.  There is no 
evidence that he cannot attend to the wants of nature.  The 
veteran has appeared unkempt when not taking his medication, 
but this does not reflect an inability to maintain his 
personal hygiene or dress himself.  Most significant in this 
regard, occupational therapy has shown that the veteran can 
perform the tasks of daily living.  When unmedicated, he 
often chooses not to do so, but he does have the ability.  He 
does not require protection from hazards or dangers in his 
daily environment.

The veteran contends that he requires regular aid and 
attendance to make him take his medication.  However, the 
record reflects that he has lived independently and taken his 
medication when required to by court order or certification.  
He is demonstrably not "helpless."

The veteran has referred several times to the opinion of his 
treating psychiatrist, and has argued that it should be 
credited over the September 1999 opinion of his case manager.  
However, he has failed to specifically identify the 
"opinion" to which he made reference, and, moreover, 
treatment records signed by his doctor do not support the 
need for aid and attendance.  At most, they endorse 
continuing his long term care certification and his 
incompetent status for purposes of the payment and management 
of his benefits.

The preponderance of the evidence demonstrates that the 
veteran is capable of performing all the activities of daily 
living when he is properly medicated, and he is also capable 
of complying with a treatment and medication plan when 
ordered to do so by a court or other authority.  Thus, he is 
not entitled to SMC based on a need for regular aid and 
attendance under 38 U.S.C.A. § 1114(l).

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinic areas, and it is reasonably certain that the 
disability or disabilities and resulting confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i).

As was noted above, the veteran has a single service-
connected disability, rated at 100 percent.  There are no 
other separate and distinct service connected-disabilities.  
Further, there is no evidence that the veteran is housebound.  
Treatment records reflect that the veteran is an outpatient, 
and is capable of moving about the community.  He takes the 
bus, shops, and travels to the VA medical center for 
treatment.  Because the veteran is not housebound, nor does 
he have additional service-connected disabilities rated 60 
percent or more, he is not entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(s).

ORDER

Special monthly compensation (SMC) based on the need for 
regular aid and attendance or housebound status is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

